DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 15 are rejected under 35 U.S.C. 102 a)(1)  as being anticipated by Fradera Pellicer (US 2012/0055102).
Regarding claim 1, Fradera Pellicer discloses a post sleeve 129A comprising a first mounting plate 141 comprising a first mounting hole; a second mounting plate 141 comprising a second mounting hole; and a channel portion 148 extending between the first mounting plate and the second mounting plate, wherein: the channel portion comprises a channel configured to secure a post 130 within the channel; and the first 
Regarding claim 2, Fradera Pellicer discloses the first mounting plate 141 is configured to be attached to the anchor channel of the edge angle using a first locking T-bolt through the first mounting hole; and the second mounting plate 141 is configured to be attached to the anchor channel of the edge angle using a second locking T-bolt through the second mounting hole. Examiner concludes this because the first and second mounting plates have holes that can received any type of fasteners such as nails, screws, bolts, T-bolts thus the claimed limitations are met.
Regarding claim 3, Fradera Pellicer discloses the channel portion 148 comprises an opening separating the first mounting plate and the second mounting plate (Fig 8).
Regarding claim 12, Fradera Pellicer discloses a method comprising: providing a post sleeve 129A, wherein the post sleeve comprises:
a first mounting plate 141 comprising a first mounting hole;
a second mounting plate 141 comprising a second mounting hole; and
a channel portion 148 extending between the first mounting plate and the second mounting plate, wherein the channel portion comprises a channel configured to secure a post 130 within the channel (Fig 8).
Regarding claim 15, Fradera Pellicer discloses the step of providing the post 130 configured to be secured within the channel 148 (Fig 8).

Claim(s) 1 as an alternative is rejected under 35 U.S.C. 102 a)(1)  as being anticipated by Cannon (US 2004/0041141).
Regarding claim 1, Cannon discloses a post sleeve 10 comprising a first mounting plate 14 comprising a first mounting hole 5; a second mounting plate 14 comprising a second mounting hole 5; and a channel portion 12 extending between the first mounting plate and the second mounting plate, wherein: the channel portion comprises a channel configured to secure a post 40 within the channel; and the first and second mounting plates are capable of being configured to be attached to an anchor channel of an edge angle (Fig 1, 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 12, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeske (US 9,708,812) in view of Fradera Pellicer (US 2012/0055102) and further in view of Priest (US 3,813,179).
Regarding claims 1 and 7, Jeske discloses a system 100 including brackets 105 and T-bolts 104 securing a post 107 to an edge angle 103 having an anchor channel 111, wherein each T-bolt 104 has a respective head comprising first and second ends and a respective shank (Fig 1-3), (Col 3, Lines 37-46).
Jeske does not disclose a post sleeve comprising: a first mounting plate comprising a first mounting hole; a second mounting plate comprising a second mounting hole; and a channel portion extending between the first mounting plate and the second mounting plate, wherein: the channel portion comprises a channel configured to secure a post within the channel; and the first and second mounting plates are configured to be attached to an anchor channel of an edge angle. However, Fradera Pellicer discloses a post sleeve 129A comprising a first mounting plate 141 comprising a first mounting hole; a second mounting plate 141 comprising a second mounting hole; and a channel portion 148 extending between the first mounting plate and the second mounting plate, wherein: the channel portion comprises a channel configured to secure a post 130 within the channel; and the first and second mounting plates are configured to be attached to an anchor channel of an edge angle (Fig 8). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the two bracket of Jeske for the post sleeve of Fradera Pellicer, using known methods with no change in their respective functions in order to provide a more secure connection between the post and the edge channel and to simplify the 
Jeske discloses the t-bolts, but does not disclose each t-bolt comprising respective locking grooves configured to lock the respective head of the each respective T- bolt within the anchor channel and the shank having at least a portion threaded. However, Priest discloses a structural connection including an anchor channel 44, 45 and a t-bolt 95 having a head 96 comprising first and second ends each comprising respective locking grooves 99 configured to lock the respective head of the T- bolt within the anchor channel; and a shank 97, wherein at least a portion of the respective shank is threaded (Fig 2, 5-7, 11). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the two t-bolts of Jeske for the t-bolt of Priest, using known methods with no change in their respective functions in order to provide a more secure connection between the t-bolt and the anchor channel. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 8, Jeske modified by Fradera Pellicer and Priest discloses as discussed in claim 7, as modified, the respective head of the each respective T-bolt of the two locking T-bolts is shaped to rotationally lock in a substantially upright position within the anchor channel when a nut is being attached to the respective shank of the each respective T-bolt of the two locking T-bolts.
Regarding claim 9, Jeske modified by Fradera Pellicer and Priest discloses as discussed in claim 7, but does not disclose the respective shank of the each respective T-bolt of the two locking T-bolts comprises an orientation mark. However, it would have been an obvious engineering design to include an orientation mark in the shank in order to provide feedback to the installer.
Regarding claims 12 and 14, Jeske modified by Fradera Pellicer and Priest disclose the basic claimed method. The claimed method steps would have been obvious method of providing the post sleeve and t-bolts. The steps can obviously be seen in the above rejections of the apparatus claims 1 and 7 since the method claims merely recite the apparatus claims in method form.
Regarding claims 16 and 17, Jeske modified by Fradera Pellicer and Priest disclose the basic claimed method. The claimed method steps would have been obvious method of providing the post sleeve and t-bolts. The steps can obviously be seen in the above rejections of the apparatus claims 1 and 7 since the method claims merely recite the apparatus claims in method form.
The modified method include the step of attaching two or more post sleeves to the anchor channel of the edge angle.

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 2004/0041141) in view of Purvis (US 2006/0145131). Cannon discloses two or more of the post sleeves 10;
two or more posts 40 each comprising respective railing attachments 20, 30 and each configured to be secured by a different one of the two or more of the post sleeves .

10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 2004/0041141) in view of Purvis (US 2006/0145131) and further in view of Jeske (US 9,708,812). Cannon discloses a railing system secured to a vertical surface 2 and the post sleeve 10 secured by fasteners to the vertical surface (Fig 5), but does not disclose two locking T-bolts for each of the two or more of the post sleeves. However, Jeske discloses a post 107 secured to a vertical surface 103 having a channel 111 by a bracket 104 and locking t-bolts received in the channel (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railing system of Cannon to include a vertical surface with a channel and t-bolts as taught by Jeske, in order to provide a railing system that can have the position of the posts easily adjusted by sliding the t-bolts within the channel to the desired position.  Such a .

	
11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeske (US 9,708,812) in view of Fradera Pellicer (US 2012/0055102), Priest (US 3,813,179) and further in view of Murphy (US 2008/0157046). Jeske modified by Fradera Pellicer and Priest discloses the step of attaching the respective post 107 to the each respective modified post sleeve of the two or more post sleeves (Fig 1), but does not disclose the step of connecting railing cables to respective railing attachments of the respective post attached to the each respective post sleeve of the two or more post sleeves. However, Murphy discloses a method of providing a fall restrain including post 15, railing cables 5 and railing attachments 16 (Fig 5, 8). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeske, Fradera Pellicer and Priest to include railing cables and railing attachments as taught by Murphy, in order to provide a fall restrain system during the construction of the building that is easy to remove.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Allowable Subject Matter
12.	Claims 4-6, 13, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
01/15/2022